TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 30, 2021



                                      NO. 03-19-00850-CR


                           Anthony Michael McMurray, Appellant

                                                 v.

                                  The State of Texas, Appellee




APPEAL FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
     BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND KELLY
           AFFIRMED -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment of conviction. Therefore, the Court affirms the trial court’s judgment of

conviction. The appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.